[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                            No. 10-12413                 ELEVENTH CIRCUIT
                        Non-Argument Calendar               MARCH 23, 2011
                      ________________________                JOHN LEY
                                                               CLERK
                        Agency No. A079-497-439


STELLA ARENAS,
DANIELA RIZO,
EUGENIO RIZO,

                                                                 Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (March 23, 2011)

Before EDMONDSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Stella Arenas seeks review of the Board of Immigration Appeals’ (BIA)

final order affirming the Immigration Judge’s (IJ) denial of her application for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(CAT).1 Arenas’s petition challenges whether substantial evidence supports the

BIA’s conclusion that she failed to demonstrate a nexus between her political

opinion and her alleged persecution by the Revolutionary Armed Forces of

Colombia (FARC). After review, we deny the petition.2

       We review the IJ’s factual determinations under the substantial-evidence

test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We must

“affirm the [IJ’s] decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (citation omitted).

“We view the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). Accordingly, “[t]o conclude the



       1
          We lack jurisdiction to review the denial of CAT relief because Arenas failed to present
the issue to the BIA. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1249-51 (11th
Cir. 2006).
       2
           We review both the IJ and BIA’s decisions concerning nexus because the BIA adopted
the IJ’s reasoning with respect to the nexus determination. See Al Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001).

                                                2
BIA’s decision should be reversed, we must find that the record not only supports

the conclusion, but compels it.” Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007) (internal quotations omitted).

       An applicant is eligible for asylum if she “can show that the persecution

[was], at least in part, motivated by a protected ground.” Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1232 (11th Cir. 2007) (quotation and emphasis

omitted). “The fact that the guerillas’ actions are motivated by the guerillas’

political belief is ‘irrelevant’ to the question of whether the alien was persecuted

on account of the alien’s political belief.” Rodriguez Morales v. U.S. Att’y Gen.,

488 F.3d 884, 890 (11th Cir. 2007). Nevertheless, an asylum applicant can prove

refugee status based on an imputed political opinion, whether correctly or

incorrectly attributed to the applicant. Al Najjar v. Ashcroft, 257 F.3d 1262, 1289

(11th Cir. 2001).

      In Rodiguez Morales, the petitioner, who was a dentist, was approached by

members of the FARC who demanded that the petitioner join the FARC and

provide dental services to their members. 488 F.3d at 887. The petitioner refused

despite numerous threats on the petitioner’s life. Id. On appeal, the petitioner

argued the FARC had a “political motive” in persecuting him because they

“wanted him to help in spreading their political views.” Id. at 889, 891. We stated

                                          3
such “evidence of the FARC’s motive does not constitute evidence that the

guerrillas persecuted him ‘because of’ his political opinion,” and concluded the

record did not compel the conclusion that the petitioner established a nexus

between his political opinion and his persecution. Id. at 891 (citing INS v.

Elias-Zacarias, 502 U.S. 478, 483 (1992)). Accordingly, mere refusal to

cooperate or to provide services is insufficient to establish a nexus between

persecution and a political opinion. Id.

       In this case, substantial evidence supports the IJ’s finding, adopted by the

BIA, that no nexus existed between Arenas’s political opinion and her alleged

persecution. Arenas presented no evidence that the FARC was aware of her

political opinions or that the FARC instructed her to stop any political activity.

Rather, Arenas testified the FARC “wanted [her] to do [her] same job, but for their

benefit,” which she refused to do. Because the record does not compel a finding

that the FARC targeted Arenas because of an imputed political opinion, the BIA

properly denied her application for asylum.3

       PETITION DENIED.



       3
           Because Arenas failed to meet the burden to prove eligibility for asylum, the BIA
properly denied Arenas’s claim for withholding of removal. See Al Najjar, 257 F.3d at 1292-93
(noting that a petitioner’s inability to meet the standard of proof for asylum generally precludes
the petitioner from qualifying for withholding of removal).

                                                 4